Citation Nr: 1222009	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  06-14 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for right knee arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  He is the recipient of the Purple Heart medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 and April 2007 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Cleveland, Ohio.

A July 2009 Board decision previously denied the Veteran's claims (with regard to the low back claim in particular, a December 2000 Board decision denied the Veteran's claim on the merits, and the July 2009 Board decision denied the Veteran's request to reopen his claim).  In February 2010, the Veteran's attorney and VA's General Counsel filed a joint motion with the United States Court of Appeals for Veterans Claims (Court) to vacate the Board's July 2009 decision with regard to these matters and remand them to the Board.  A March 2010 Court order granted the motion, thereby vacating the Board's July 2009 decision on these matters and remanding them to the Board for further review.

In March 2011, the Board reopened the Veteran's claim for service connection for a low back disability, and the Board remanded the Veteran's claims for further development.  These matters are returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran's right knee disability is been manifested by pain and painful motion, with limitation of flexion to 103 degrees, but not by objective evidence of recurrent subluxation, instability, or ankylosis.

2.  The Veteran's left knee disability is been manifested by pain and painful motion, with limitation of flexion to 95 degrees, but not by objective evidence of recurrent subluxation, instability, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent disabling for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2011).

2.  The criteria for an evaluation in excess of 10 percent disabling for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for increased ratings for his right and left knee disabilities, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that VCAA letters dated October 2006, August 2008, and September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The notice letters informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

An October 2006 notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess, supra. 

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's relevant VA and private treatment records have been associated with the claims file.  There are no outstanding records that the Veteran has identified for VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2011).

After filing his present claim for an increased evaluation, the Veteran was provided with a VA examination in June 2007.  More recently, pursuant to the Board's March 2011 remand, the Veteran was provided with another VA examination in March 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right and left knee arthritis since the March 2011 VA examinations.  See 38 C.F.R. § 3.327(a) (2009).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the June 2007 and March 2011 VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  As such, the Board also finds that there has been substantial compliance with its remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2011).

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).

Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2011).  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Code 5260, Leg, Limitation of Flexion, provides for evaluations as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a (2011).

Diagnostic Code 5261, Leg, Limitation of Extension, provides for evaluations as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code (2011).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).

Diagnostic Code 5257, Knee, Other Impairment, provides for evaluation of recurrent subluxation or lateral instability of the knee as 10 percent disabling when slight, a 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a (2011).

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a (2011).

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2011).

The VA General Counsel has also held that a rating under Diagnostic Code 5259, Cartilage, Semilunar, Removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, incoordination, instability, and atrophy.

The Veteran's right knee arthritis, and left knee arthritis, are each assigned a 10 percent disability rating for painful motion under Diagnostic Code 5010, effective July 11, 2002.  38 C.F.R. § 4.71a (Diagnostic Code 5257).  The Veteran seeks increased ratings.  See Claim, May 2006.

A June 2007 VA examination report reflects that the Veteran reported experiencing bilateral knee pain and stiffness.  Range of motion of the Veteran's right knee was noted as flexion to 135 degrees and extension to minus five degrees.  Range of motion of the left knee was noted as flexion to 120 degrees and extension to zero degrees (full extension).  Painful motion in both knees was noted.  It was noted with regard to DeLuca that with repetitive motion, range of motion remained the same and was not additionally limited.  The Veteran denied any flare-ups involving pain, weakness, fatigue, or functional loss.  No joint instability was shown in either knee.  The examiner opined that the Veteran's knees had no affect on his employment (and it was noted that the Veteran retired from the U.S. Postal Service after 26 years due to disability in January 2002).  No effect was also noted on the Veteran's daily activities.

Pursuant to the Board's March 2011 remand, the Veteran was provided with another examination in March 2011.  The March 2011 VA examination report reflects that the Veteran reported experiencing chronic bilateral knee pain, giving way, pain, stiffness, weakness, locking episodes, tenderness, and random, severe flare-ups two to four times per week alleviated by lying down and taking pressure off the knees.  He denied instability and incoordination.  Physical examination revealed bilateral knee tenderness, crepitation, but no clicks of snaps, grinding, or instability.  Range of motion of the Veteran's right knee was noted as flexion to 109 degrees and extension to zero degrees.  Range of motion of the left knee was noted as flexion to 95 degrees and extension to zero degrees.  No objective evidence of pain with motion was noted by the examiner, although objective evidence of pain following repetitive motion was noted.  Additional limitation of motion after repetitive motion due to pain was noted, with right knee flexion to 103 degrees and extension to zero degrees.  However, after repetitive motion, the Veteran's left knee flexion improved to 108 degrees with extension to zero degrees.  No joint ankylosis was specifically noted.  The examiner noted that November 2002 x-rays revealed minimal degenerative arthritis changes in the bilateral knees with slight narrowing of the medial compartment space.  A diagnosis of degenerative changes of the knees bilaterally by prior x-ray findings and patellofemoral syndrome on the basis of physical examination was recorded.  The examiner noted that the Veteran retired from a clerical position at the U.S. Postal Service in January 2002, and that he was unable to get a job promotion due to his inability to perform walking tasks.  The examiner added that the Veteran's chronic bilateral knee pain had significant effects on his usual occupation, including decreased mobility, problems lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and lower extremity pain.  The examiner also noted, albeit no explanation was provided, memory loss, decreased concentration, inappropriate behavior, poor social interactions, and difficulty following instructions.  The Veteran's disability's affects on his daily activities were noted as including severe affects on his ability to shop, travel, toilet, and drive, and that it prevented him from playing sports and other recreation.

As noted above, the Veteran's right and left knee arthritis disabilities are each assigned a 10 percent disability rating under Diagnostic Code 5010 for arthritis due to trauma, which is rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion of the joint involved is noncompensable under the applicable diagnostic codes, a rating of 10 percent is to be assigned for each major joint.  In that regard, the RO assigned 10 percent disability ratings for each knee due to painful motion under Diagnostic Code 5010.  

In light of the above, the Board finds that disability ratings in excess of the 10 percent assigned for each knee for painful motion under Diagnostic Code 5010 are not warranted.  As shown above, limitation of flexion is not shown in either knee to 45 degrees so as to even warrant a compensable rating for either knee under Diagnostic Code 5260.  Likewise, extension is not shown to be limited to 10 degrees so as to even warrant a compensable evaluation under Diagnostic Code 5261.  Furthermore, without evidence of compensable levels of limitation of motion for both flexion and extension in either knee, separate compensable evaluations based on limitation of flexion and limitation of extension are not warranted. 

The Board notes that there is no evidence of ankylosis so as to warrant application of Diagnostic Code 5256.  

Although the Board acknowledges that the Veteran reported symptoms to the March 2011 examiner of his knees giving way, the Veteran denied any instability, dislocation, or subluxation.  Similarly, on physical examination, while tenderness at the medial joint line was observed, there was no objective evidence of instability.  The Board ultimately places more probative value on the objective findings of the VA examiner based on his medical education, experience, and training.  See 38 C.F.R. § 3.159(a) (2011).  As instability is not shown in the most probative evidence of record, a separate rating under Diagnostic Code 5257 for instability of either knee is not warranted.  Also, while the Board acknowledges that the Veteran reported experiencing locking episodes, there is no evidence of any dislocated semilunar cartilage so as to warrant a higher 20 percent rating under Diagnostic Code 5258.  Diagnostic Code 5259 only provides a maximum rating of 10 percent for removal of semilunar cartilage.  As noted above, assignment of separate ratings under Diagnostic Code 5258 or 5259 would constitute impermissible pyramiding as these codes already contemplate limitation of motion.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-98 (August 14, 1998).

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  The Board finds, however, that painful motion is already contemplated by the currently assigned 10 percent ratings.  In addition, as noted above, there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  Therefore, the Board concludes that the greater weight of evidence is against assigning evaluations in excess of 10 percent as contemplated by the holding in Deluca.

The Board has taken into consideration a December 2006 statement by the Veteran's wife (see Joint Motion for Remand at 20-21) in which she reported, among other things, that the Veteran was released from his job at the U.S. Postal Service as a result of his bilateral knee and low back conditions.  In that regard, however, the Board notes that the Veteran himself reported to the June 2007 VA examiner that he retired from a desk job at the U.S. Postal Service, not that he was terminated or "released" or otherwise forced to involuntarily leave his employment, and the Board finds the Veteran's own statements to have more probative value.  Similarly, the Board notes that the Veteran himself reported to a VA examiner in November 2002 that he had taken a desk job at the U.S. Postal Service prior to his retirement due to his knee conditions.  The Board also acknowledges that the Veteran's wife reported that the Veteran has experienced debilitating pain, difficulty getting in and out of vehicles, falls, an inability to perform physically demanding tasks, difficulty walking, and that it has negatively affected his personality and increases his depression and causes anger.  As discussed above, the Veteran's pain and painful motion are already contemplated by the 10 percent rating assigned under Diagnostic Code 5010 for painful motion.  Also, difficulty performing tasks such as traveling and walking were already noted by the VA examiner in March 2011 and have already been contemplated by the 10 percent rating currently assigned.  With regard to the alleged psychological symptomatology, the Board notes that these symptoms overlap with those already contemplated by the Veteran's service-connected posttraumatic stress disorder, for which the Veteran is presently assigned a 100 percent rating.  Assigning separate ratings for these psychological symptoms noted by the Veteran's wife would constitute impermissible pyramiding.  Finally, the Board acknowledges that the Veteran's wife asserted that the Veteran may need to undergo further surgeries on his knees.  In that regard, assuming that the Veteran's wife intended to assert that the Veteran's knee conditions had worsened, the Board, in its March 2011 remand, directed that another VA examination be performed, which March 2011 VA examination is discussed in detail above.

In summary, the Board finds that the preponderance of the evidence is against granting disability ratings higher than the 10 percent ratings currently assigned under Diagnostic Code 5010 for each of the Veteran's right and left knee arthritis disabilities; the assignment of staged ratings is not for application.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation for his disabilities on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for limitation of motion of the knee, but the Veteran does not meet those criteria for either knee as discussed above.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the evaluations assigned for his level of impairment.  In other words, he does not have any symptoms from his service-connected disabilities that are unusual or are different from those contemplate by the schedular criteria.  The available schedular evaluations for the service-connected disabilities are adequate.  Referral for extra-
schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.  The Veteran's disability pictures are contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board acknowledges that the Veteran alleges that he is no longer employed as a result of his bilateral knee disabilities.  In this regard, the Board notes that the Veteran has been awarded a total disability rating for unemployability (TDIU) since February 10, 2002, to May 22, 2006, which rating has already taken into account the Veteran's inability to work on account of his service-connected disabilities.  A TDIU is not warranted after May 22, 2006, as the Veteran has been in receipt of a total schedular evaluation for his service connected psychiatric disorder.  Moreover, the Board finds that, contrary to the Veteran's assertions herein, his bilateral knee arthritis disabilities have not resulted in marked interference with employment such to render the schedular criteria inadequate.  In that regard, the Board notes that while the Veteran asserts that he retired on disability from the U.S. Postal service due to his knee disabilities, by contrast, the Board notes again that the Veteran reported to the VA examiners in November 2002, and again in June 2007, that his last position at the U.S. Postal Service was a desk job.  The Board also notes that while the Veteran reported to the March 2011 VA examiner that he retired due to medical reasons, at the same time, he reported that he was unable to get a promotion at the U.S. Postal Service due to his inability to perform walking tasks that were required, which is not consistent with retiring on account of disability.  In addition, the Board notes that in a September 2009 statement, the Veteran alleged that his career was hampered and "ended" 15 years prior due to both his service-connected knees as well as his non-service connected back.  As noted above, however, the Veteran retired in 2002, not 1994.  Therefore, the Board finds the Veteran's alleged disability retirement due to his bilateral knee arthritis to be not credible.  The Board adds that the 10 percent ratings assigned for each knee already contemplates some occupational impairment as a result of his service-connected knee disabilities.


ORDER

Entitlement to a rating in excess of 10 percent disabling for right knee arthritis is denied.

Entitlement to a rating in excess of 10 percent disabling for left knee arthritis is denied.


REMAND

The Veteran claims that he has a low back disability as a result of falling on his tailbone due to an explosion that also resulted in some unrelated shrapnel wounds.  See, e.g., Original Claim, May 1995; VA Examination Report, June 1995.

Pursuant to the Board's March 2011 remand, the Veteran was provided with a VA examination relating to his low back most recently in March 2011.  The March 2011 VA examination report reflects a diagnosis of degenerative changes of the lower thoracic and lumbar spine, especially at L5-S1, by x-ray findings, with lumbar strain by physical examination.  The examiner opined that while it is possible that the degenerative changes and strain found on examination are due to the alleged incidents in service, the preponderance of the evidence would indicate that this conclusion would be merely speculative.  No further rationale for the examiner's opinion was provided in his report.  In this regard, the Board acknowledges that the Court has held that generally, where an examiner is unable to give an opinion without resorting to mere speculation, there is no opinion offered.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds that another remand is necessary to provide the Veteran with a new VA examination relating to his claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination with a new VA examiner to determine the current nature and the etiology of any low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that any current low back disability is related to service.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any low back disability is not found to be related to service, please explain the rationale for such opinion.  If no etiological opinion may be provided without resorting to speculation, please provide a thorough explanation for why such an opinion could not be obtained.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


